Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 19, 2019

                                      No. 04-19-00587-CV

                           IN THE INTEREST OF B.T.K., a child,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00374
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record, which was due to be filed on September 13, 2019,
has not been filed. It is therefore ORDERED that the reporter’s record must be filed in this
appeal no later than ten days from the date of this order. TEX. R. APP. P. 35.3(c). FURTHER
REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court